  Case 2:20-cv-00209-SAB             ECF No. 24          filed 08/28/20        PageID.701 Page 1 of 3




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:                 U.S.D.C. for the Eastern District of Washington

U.S. District Court case number: 2:20-CV-00209-SAB

Date case was first filed in U.S. District Court: 06/05/2020

Date of judgment or order you are appealing:                       08/21/2020
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
  Greyhound Lines, Inc.




Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
Jesse L. Miller

Reed Smith LLP, 101 Second Street, Suite 1800

City: San Francisco                           State: CA               Zip Code: 94105-3659

Prisoner Inmate or A Number (if applicable):

Signature       s/ Jesse L. Miller                                      Date Aug 28, 2020
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
  Case 2:20-cv-00209-SAB            ECF No. 24          filed 08/28/20        PageID.702 Page 2 of 3




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Greyhound Lines, Inc.


Name(s) of counsel (if any):
Jesse L. Miller and Jennifer R. Fearnow



Address: Reed Smith LLP, 101 Second Street, San Francisco, CA 94105-3659
Telephone number(s): (415) 543-8700
Email(s): jessemiller@reedsmith.com and jfearnow@reedsmith.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
State of Washington


Name(s) of counsel (if any):
Robert W. Ferguson, Attorney General, and Lane M. Polozola and Yesica
Hernandez, Assistant Attorneys General


Address: Office of AG, 800 Fifth Avenue, Suite 2000, Seattle, WA 98104
Telephone number(s): (206) 474-7744
Email(s): Lane.Polozola@atg.wa.gov and Yesica.Hernandez@atg.wa.gov


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
 Case 2:20-cv-00209-SAB            ECF No. 24          filed 08/28/20        PageID.703 Page 3 of 3




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
